 



Exhibit 10.15
AUDIT 236822

     
 
  Folder: 2304-70
 
  Audit:

LEASE OF PROPERTY
     THIS LEASE (“Lease”) is entered into on the 27th day of May, 2005, between
UNION PACIFIC RAILROAD COMPANY (“Lessor”) and CXT INCORPORATED, a Delaware
corporation, whose address is 2420 North Pioneer Lane, Spokane, Washington 99216
(“Lessee”).
     IT IS AGREED BETWEEN THE PARTIES AS FOLLOWS:
Article I. PREMISES; USE.
     Lessor leases to Lessee and Lessee leases from Lessor the premises
(“Premises”) at Grand Island, Nebraska, shown on the print dated November 16,
2004, marked Exhibit A, hereto attached and made a part hereof, subject to the
provisions of this Lease and of Exhibit B attached hereto and made a part
hereof. The Premises may be used for manufacture of concrete ties for the
Lessor’s use, and such other uses as may be permitted in the Agreement referred
to in Article II of this Lease, and for no other purpose.
Article II. TERM.
     A. The term of this Lease shall commence as of January 01, 2005, and,
unless sooner terminated as provided in this Lease, shall be co-terminus with
the term of the Purchase Agreement between Lessor and CXT dated January 21,
2005, which covers the manufacture and production of concrete rail ties for
Lessor (“the CXT Tie Agreement”). Upon expiration or termination howsoever of
the CXT Tie Agreement, this Lease shall also terminate upon the effective date
of expiration or termination of the CXT Tie Agreement.
Article III. RENT.
     A. Lessee shall pay to Lessor, in advance, rent of Sixteen Thousand Five
Hundred Thirty Six Dollars ($16,536.00) annually. The rent shall be increased by
Three Percent (3%) annually cumulative and compounded.
Article IV. SPECIAL PROVISION — ROADWAY (NON-EXCLUSIVE).
     Subject to the terms and conditions of this Lease, Lessee may construct,
use and maintain the roadway shown on the attached exhibit print, provided that:
     A. The roadway is to be strictly private and not intended for, and may not
be used for, public purposes.
     B. The use of the roadway is not exclusive. The roadway is to be used
jointly with Lessor and others to whom Lessor has given or may give similar
rights.
     C. Lessee, at Lessee’s sole cost and expense, shall maintain the roadway in
a condition satisfactory to Lessor.

 



--------------------------------------------------------------------------------



 



     D. Lessee’s right to construct, maintain and use the roadway is a license
and not a lease, and the roadway is not a part of the Premises, except that all
of Lessee’s obligations and Lessor’s rights under this Lease regarding the
Premises shall also apply to the roadway.
Article V. INSURANCE.
          Lessee shall, at its sole cost and expense, procure and maintain
during the term of this Agreement, insurance coverage as set for the in
Exhibit C, attached hereto and by this reference incorporated herein.
     IN WITNESS WHEREOF, the parties have executed this Lease as of the day and
year first herein written.

                  UNION PACIFIC RAILROAD COMPANY       CXT INCORPORATED
 
               
By:
  /s/ Chris D. Gable       By:   /s/ Stan L. Hasselbusch
 
               
 
  Director — Real Estate           Title: Chief Executive Officer

NOTE: New Lease

 



--------------------------------------------------------------------------------



 



IND LS 11/15/99
APPROVED, LAW
EXHIBIT B
Section 1. IMPROVEMENTS.
          No improvements placed upon the Premises by Lessee shall become a part
of the realty.
Section 2. RESERVATIONS AND PRIOR RIGHTS.
     A. Lessor reserves to itself, its agents and contractors, the right to
enter the Premises at such times as will not unreasonably interfere with
Lessee’s use of the Premises.
     B. Lessor reserves (i) the exclusive right to permit third party placement
of advertising signs on the Premises, and (ii) the right to construct, maintain
and operate new and existing facilities (including, without limitation,
trackage, fences, communication facilities, roadways and utilities) upon, over,
across or under the Premises, and to grant to others such rights, provided that
Lessee’s use of the Premises is not interfered with unreasonably.
     C. This Lease is made subject to all outstanding rights, whether or not of
record. Lessor reserves the right to renew such outstanding rights.
Section 3. PAYMENT OF RENT.
     Rent (which includes the annual rent and all other amounts to be paid by
Lessee under this Lease) shall be paid in lawful money of the United States of
America, at such place as shall be designated by the Lessor, and without offset
or deduction.
Section 4. TAXES AND ASSESSMENTS.
     A. Lessee shall pay, prior to delinquency, all taxes levied during the life
of this Lease on all personal property and improvements on the Premises not
belonging to Lessor. If such taxes are paid by Lessor, either separately or as a
part of the levy on Lessor’s real property, Lessee shall reimburse Lessor in
full within thirty (30) days after rendition of Lessor’s bill.
     B. If the Premises are specially assessed for public improvements, the
annual rent will be automatically increased by 12% of the full assessment
amount.
Section 5. WATER RIGHTS.
     This Lease does not include any right to the use of water under any water
right of Lessor, or to establish any water rights except in the name of Lessor.
Section 6. CARE AND USE OF PREMISES.
     A. Lessee shall use reasonable care and caution against damage or
destruction to the Premises. Lessee shall not use or permit the use of the
Premises for any unlawful purpose, maintain any nuisance, permit any waste, or
use the Premises in any way that creates a hazard to persons or property. Lessee
shall keep the Premises in a safe, neat, clean and presentable condition, and in
good condition and repair. Lessee shall keep the sidewalks and public ways on
the Premises, and the walkways appurtenant to any railroad spur track(s) on or
serving the Premises, free and clear from any substance which might create a
hazard and all water flow shall be directed away from the tracks of the Lessor.
     B. Lessee shall not permit any sign on the Premises, except signs relating
to Lessee’s business.
     C. If any improvement on the Premises not belonging to Lessor is damaged or
destroyed by fire or other casualty, Lessee shall, within thirty (30) days after
such casualty, remove all

Page 1 of 5



--------------------------------------------------------------------------------



 



IND LS 11/15/99
APPROVED, LAW
debris resulting therefrom. If Lessee fails to do so, Lessor may remove such
debris, and Lessee agrees to reimburse Lessor for all expenses incurred within
thirty (30) days after rendition of Lessor’s bill.
     D. Lessee shall comply with all governmental laws, ordinances, rules,
regulations and orders relating to Lessee’s use of the Premises.
Section 7. HAZARDOUS MATERIALS, SUBSTANCES AND WASTES.
     A. Lessee, at Lessee’s expense, shall promptly comply with all present and
future federal, state or local laws, ordinances, orders, rules, regulations and
requirements of all governmental authorities having jurisdiction, affecting or
applicable to the Premises, including, but not limited to the applicable
requirements of the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response Compensation and Liability Act of 1980, 42
U.S.C. Sections 9601, et seq., as heretofore or hereafter amended, and the
regulations heretofore or hereafter promulgated pursuant to such Act
(collectively “CERCLA”), the Clean Water Act (“CWA”) and other laws or
regulations that govern the cleanliness, safety, occupancy and use of the same.
If any governmental license(s) or permit(s) shall be required for the proper and
lawful conduct of Lessee’s business or other activity carried on from the
Premises, then Lessee, at its sole expense, shall duly procure and thereafter
maintain such license(s) or permit(s) and submit the same for inspection by
Lessor prior to the date on which Lessee commences operations at the Premises
pursuant to this Lease and thereafter upon Lessor’s request therefor. Under no
circumstances shall Lessee be liable for any Environmental Condition (as such
term is defined below) at the Premises to the extent it existed prior to
Lessee’s activities at the Premises.
          Lessee shall be responsible for all liabilities, costs, damages, and
expenses (“Loss/Damage”) arising in connection with its operations at the
Premises, including, without limitation, complying with Environmental Laws (as
such term is defined in the CXT Tie Agreement), including but not limited to,
compliance in the handling, treating, storage and disposal of Hazardous
Materials (as such term is defined in the CXT Tie Agreement) (each, an
“Environmental Condition”) at the Premises to the extent resulting from any
activity of Lessee, its officers, employees, or agents, whether undertaken in
connection with this Lease or otherwise. Lessor shall be responsible for
Loss/Damage arising in connection with any Environmental Condition at the
Premises to the extent not resulting from any activity of Lessee, its officers,
employees, or agents. Lessee shall not be responsible for any Loss/Damage
arising in connection with any Environmental Condition resulting from the
activities of the Wood Tie Re-hab Contractor (as such term is defined in the CXT
Tie Agreement) at the Premises; any such Loss/Damage shall be allocated pursuant
to agreement between Lessor and the Wood Tie Re-hab Contractor.
     Nothing contained herein shall be construed or interpreted as making Lessor
an owner, operator, generator, arranger or a transporter of any Hazardous
Materials or an operator of a treatment, storage or disposal facility pursuant
to the provisions of CERCLA, RCRA, or any other federal, state or local laws,
statutes, rules and regulations governing the generation, treatment, storage and
disposal of Hazardous Materials and non-Hazardous Materials, except with respect
to Loss/Damage it has assumed pursuant to the immediately preceding paragraph.
     If, based on the operations of Lessee at the Premises, Lessor shall be
interpreted to be an owner, operator, generator or a transporter of Hazardous
Materials or a generator, arranger or operator of a treatment, storage or
disposal facility under RCRA, CERCLA or any state statute governing the
treatment, storage and disposal of Hazardous Materials, Lessee agrees to
indemnify, hold harmless and defend Lessor from and against any and all
Loss/Damage resulting from such an interpretation.
     Lessee shall protect, defend, indemnify and hold harmless Lessor and any
parent, subsidiary or

Page 2 of 5



--------------------------------------------------------------------------------



 



IND LS 11/15/99
APPROVED, LAW
affiliate of Lessor, the officers, directors, shareholders and employees of
Lessor and any such parent, subsidiary or affiliate of Lessor, and the
successors and assigns of any of the foregoing from and against any and
liabilities, losses, damages, claims, demands, causes of action, costs and
expenses, fines and penalties, of whatsoever nature (including, without
limitation, court costs and reasonable attorneys’ fees and the cost and expense
of cleaning, restoration, containment, remediation, decontamination, removal,
investigation, monitoring or closure), arising out of or resulting from (a) any
Environmental Condition, or any federal, state or local law, ordinance, rule or
regulation applicable thereto, including, without limitation, RCRA or CERCLA,
for which Lessee is allocated responsibility pursuant to this Section 7, (b) the
use by Lessee of Hazardous Materials at the Premises for any purpose regardless
of Lessor’s consent to such use, and (c) any Hazardous Materials which otherwise
first become present in, on or under the Premises as a result of any acts of
Lessee.
Section 8. UTILITIES.
     A. Lessee will arrange and pay for all utilities and services supplied to
the Premises or to Lessee.
     B. All utilities and services will be separately metered to Lessee. If not
separately metered, Lessee shall pay its proportionate share as reasonably
determined by Lessor.
Section 9. LIENS.
     Lessee shall not allow any liens to attach to the Premises for any
services, labor or materials furnished to the Premises or otherwise arising from
Lessee’s use of the Premises. Lessor shall have the right to discharge any such
liens at Lessee’s expense.
Section 10. ALTERATIONS AND IMPROVEMENTS; CLEARANCES.
     A. Except as otherwise provided in the CXT Tie Agreement, no alterations,
improvements or installations may be made on the Premises without the prior
consent of Lessor. Such consent, if given, shall be subject to the needs and
requirements of the Lessor in the operation of its Railroad and to such other
conditions as Lessor determines to impose. In all events such consent shall be
conditioned upon strict conformance with all applicable governmental
requirements and Lessor’s then-current clearance standards.
     B. Except as otherwise provided in the CXT Tie Agreement, all alterations,
improvements or installations shall be at Lessee’s sole cost and expense.
     C. Lessee shall comply with Lessor’s then-current clearance standards,
except (i) where to do so would cause Lessee to violate an applicable
governmental requirement, or (ii) for any improvement or device in place prior
to Lessee taking possession of the Premises if such improvement or device
complied with Lessor’s clearance standards at the time of its installation.
     D. Any actual or implied knowledge of Lessor of a violation of the
clearance requirements of this Lease or of any governmental requirements shall
not relieve Lessee of the obligation to comply with such requirements, nor shall
any consent of Lessor be deemed to be a representation of such compliance.
Section 11. AS-IS.
     Lessee accepts the Premises in its present condition with all faults,
whether patent or latent, and without warranties or covenants, express or
implied. Lessee acknowledges that Lessor shall have no duty to maintain, repair
or improve the Premises.
Section 12. RELEASE AND INDEMNITY.

Page 3 of 5



--------------------------------------------------------------------------------



 



IND LS 11/15/99
APPROVED, LAW
     A. Lessor agrees to indemnify Lessee against all loss resulting from
personal injury to the extent proximately caused by the active negligence of
Lessor, its agents, employees or others entering the Premises for or on behalf
of Lessor. Lessee agrees to indemnify Lessor against all loss resulting from
personal injury incident to the activities conducted by Lessee on the Premises,
except to the extent otherwise provided in the preceding sentence of this
Section 12.A.
     B. Where applicable to a loss, the liability provisions of any contract
between Lessor and Lessee covering the carriage of shipments or trackage serving
the Premises shall govern such loss and shall supersede the provisions of this
Section 12.
     C. No provision of this Lease with respect to insurance shall limit the
extent of the release and indemnity provisions of this Section 12.
Section 13. TERMINATION.
     Upon expiration or termination howsoever of the CXT Tie Agreement, this
Lease shall also terminate upon the effective date of expiration or termination
of the CXT Tie Agreement.
Section 14. LESSOR’S REMEDIES.
     Lessor’s remedies for Lessee’s default are to (a) enter and take possession
of the Premises, without terminating this Lease, and relet the Premises on
behalf of Lessee, collect and receive the rent from reletting, and charge Lessee
for the cost of reletting, and/or (b) terminate this Lease as provided in
Section 13 A) above and sue Lessee for damages, and/or (c) exercise such other
remedies as Lessor may have at law or in equity. Lessor may enter and take
possession of the Premises by self-help, by changing locks, if necessary, and
may lock out Lessee, all without being liable for damages.
Section 15. VACATION OF PREMISES; REMOVAL OF LESSEE’S PROPERTY.
     A. Upon termination howsoever of this Lease, (i) Lessee shall have
peaceably and quietly vacated and surrendered possession of the Premises to
Lessor, without Lessor giving any notice to quit or demand for possession,
(ii) track materials at the Premises will revert to Lessor for $1 on an “as is
where-is” basis, and (iii) Lessee shall be responsible for proper closure of its
facilities at the Premises under applicable laws and regulations existing at the
time of the closure and return of the Premises substantially to its original
condition on the date Lessee first took possession, ordinary wear and tear
excepted. Within ninety (90) days following the termination of this Lease,
Lessee shall remove the Batch Plant, the New Technology equipment, non-UP
inventory, raw materials, the gantry crane and associated rail, and office
equipment and rail from the Premises, leaving structures, foundations and
similar improvements; provided, however, that the foregoing removal obligations
of Lessee shall not apply to any item or material owned or placed at the
Premises by the Wood Tie Re-hab Contractor (capitalized terms in this sentence
not defined in this Lease shall the meanings given them in the CXT Tie
Agreement).
     B. If Lessee has not completed such removal and restoration within ninety
(90) days after termination of this Lease, Lessor may, at its election, and at
any time or times, (i) perform the work and Lessee shall reimburse Lessor for
the cost thereof within thirty (30) days after bill is rendered, and/or
(ii) treat Lessee as a holdover tenant at will until such removal and
restoration is completed.
Section 16. FIBER OPTICS.
     Lessee shall telephone Lessor during normal business hours (7:00 a.m. to
9:00 p.m., Central Time, Monday through Fridays, except for holidays) at
1-800-336-9193 (also a 24-hour, 7-day number for emergency calls) to determine
if fiber optic cable is buried on the Premises. If cable is buried on the
Premises, Lessee will telephone the telecommunications company(ies), arrange for
a cable locator, and make arrangements for relocation or other protection of the
cable. Notwithstanding compliance by Lessee with this Section 16, the release
and indemnity provisions of Section 12 above shall apply fully to any damage or
destruction of any telecommunications system.

Page 4 of 5



--------------------------------------------------------------------------------



 



IND LS 11/15/99
APPROVED, LAW
Section 17. NOTICES.
     Any notice, consent or approval to be given under this Lease shall be in
writing, and personally served, sent by reputable courier service, or sent by
certified mail, postage prepaid, return receipt requested, to Lessor at: Union
Pacific Railroad Company, Attn: General Manager — Real Estate, Real Estate
Department, 1400 Douglas Street, Mail Stop 1690, Omaha, Nebraska 68179-1690; and
to Lessee at the above address, or such other address as a party may designate
in notice given to the other party. Mailed notices shall be deemed served five
(5) days after deposit in the U.S. Mail. Notices which are personally served or
sent by courier service shall be deemed served upon receipt.
Section 18. ASSIGNMENT.
     A. Lessee shall not sublease the Premises, in whole or in part, or assign,
encumber or transfer (by operation of law or otherwise) this Lease, without the
prior consent of Lessor, which consent may be denied at Lessor’s sole and
absolute discretion. Any purported transfer or assignment without Lessor’s
consent shall be void and shall be a default by Lessee.
     B. Subject to this Section 18, this Lease shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 19. CONDEMNATION.
     If, as reasonably determined by Lessor, the Premises cannot be used by
Lessee because of a condemnation or sale in lieu of condemnation, then this
Lease shall automatically terminate. Lessor shall be entitled to the entire
award or proceeds for any total or partial condemnation or sale in lieu thereof,
including, without limitation, any award or proceeds for the value of the
leasehold estate created by this Lease. Notwithstanding the foregoing, Lessee
shall have the right to pursue recovery from the condemning authority of such
compensation as may be separately awarded to Lessee for Lessee’s relocation
expenses, the taking of Lessee’s personal property and fixtures, and the
interruption of or damage to Lessee’ business.
Section 20. ATTORNEY’S FEES.
     If either party retains an attorney to enforce this Lease (including,
without limitation, the indemnity provisions of this Lease), the prevailing
party is entitled to recover reasonable attorney’s fees.
Section 21. ENTIRE AGREEMENT.
     This Lease is the entire agreement between the parties, and supersedes all
other oral or written agreements between the parties pertaining to this
transaction. Except for the unilateral redetermination of annual rent as
provided in Article III., this Lease may be amended only by a written instrument
signed by Lessor and Lessee.

Page 5 of 5



--------------------------------------------------------------------------------



 



Exhibit C   
Page 1 of 5
(CERTIFICATE) [j1491401j1491424.gif]

Ehibit C Page 1 of 5 Client 15056 .. LBFOST —

ACORD CERTIFICATE OF LIABILITY INSURANCE            DATE(MM/DD/YYYY) 01/11/05
PRODUCER The HDH Group, Inc. P&C US Steal Tower, Suits 1100 600 THIS CERTIFICATE
IS ISSUED AS A MATTER OF Grant Street            INFORMATION ONLY AND CONFERS NO
Pittsburgh, PA            I HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
15219-2804 ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW INSURERS AFFORDING
COVERAGE            NAIC # INSURED i nsured L.B. Foster Company CXT,lnc. 415
Holiday Drive Pittsburgh, PA 15220 INSURER A: St. Paul Travelers 25658 INSURER
B: INSURER C: INSURER D: INSURER E:

COVERAGES

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WITCH THIS
CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURENCE AFFORDED BY THE POLICIES
DESCRIBED HERE IN IS SUBJECT TO ALL THR TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

ADD NSR            TYPE OF INSURANCE            POLICY
NUMBER            POLICY            LIMITS EFFECTIVE DATE(MM/DD/YY)
GENERAL            LIABILITY            EACH OCCURRENCE
COMMERCIAL            DAMAGE TO RENTED PREMISES GENERAL LIABILITY (E occurrence)
CLAIMS MADE OCCUR MED EXP (Any one person) PERSONAL & ADV INJURY GENERAL
AGGREGATE

GENL AGGREGATE LIMIT APPLIES PER: PRODUCTS — COMP/OP POLICY            PROJECT
LOC            AGG A A            AUTOMOBILE LIABILITY 8100308B464TIL05 01/01/05
01/01/06 COMBINED SINGLE $1, 000,000 CAP200D8675COF05 01/01/05 01/01/06 LIMIT
(Ea accident X            ANY AUTO ALL OWNED AUTOS SCHEDULED AUTOS HIRED AUTOS
NON-OWNED AUTOS PHYSICAL DAMAGE BODILY INJURY Per $ person) X $ X X PROPERTY
DAMAGE (Per $ accident) IS SELF-INSURED GARAGE LIABILITY            AUTO WILY —
EA ACCIDENT ANY AUTO            OTHER THAN            EA ACC AUTO ONLY: AGG
EXCESSJUMBRELLA LIABILITY            OCCUR            EACH OCCURRENCE | | CLAIMS
MADE

—

AGGREGATE DEDUCTIBLE RETENTION $ WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY
ANY            WC STATUTORY LIMITS PROPRIETOR/PARTNER/EXECUTIVE OFFICER/MEMBER
EXCLUDED? OTHER SPECIAL PROVISIONS below

EL EACH ACCIDENT $ E.L DISEASE — EA $ EMPLOYEE E.L. DISEASE • $ POLICY LIMIT
OTHER

DESCRIPTION Of OPERATIONS / LOCATIONS / VEHICLES / EXCLUSIONS ADDED BY
ENDORSEMENT/SPECIAL PROVISIONS

he above referenced policy Includes a Workers’ Compensation & Employee exclusion
which applies only to LB Foster’s employees. The above referenced policy doss
not Include a railroad exclusion or explosion, collapse and underground hazard
exclusion. Severability of interest Is (See Attached Descriptions)

CERTIFICATE HOLDER CANCELLATION

Union Pacific Railroad            SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE
CANCELLED BEFORE THE EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR
TO MAIL 30 DAYS WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO THE LEFT, BUT
FAILURE TO DO SO SHALL IMPOSE NO OBLIGATION OR LIABILITY OP ANY KIND UPON THE
INSURER. TO AGENTS OR, REPRESENTATIVES. AUTHORIZEDREPRESENTATIVE

 



--------------------------------------------------------------------------------



 



Exhibit C   
Page 2 of 5



IMPORTANT
If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be
endorsed. A statement on this certificate does not confer rights to the
certificate holder in lieu of such endorsement(s).
If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy,
certain policies may require an endorsement. A statement on this certificate
does not confer rights to the certificate holder in lieu of such endorsement(s).
DISCLAIMER
The Certificate of Insurance on the reverse side of this form does not
constitute a contract between the issuing insurer(s), authorized representative
or producer, and the certificate holder, nor does it affirmatively or negatively
amend, extend or alter the coverage afforded by the policies listed thereon.
ACORD 25-S (2001/08) 2 of 3 #M104846

 



--------------------------------------------------------------------------------



 



Exhibit C   
Page 3 of 5
DESCRIPTIONS (Continued from Page 1)



Included in the policy form.
AMS 25.3 (2001/08) 3 of 3 #M104846

 



--------------------------------------------------------------------------------



 



Exhibit C   
Page 4 of 5
(CERTIFICATE) [j1491401j1491425.gif]

AMS 25.3 (2001/08) 3 of 3 #M104846

Exhibit C Page 4 of 5

CERTIFICATE OF INSURANCE CLE-001179812-10 THIS CERTIFICATE IS ISSUED AS A MATTER
FERS NO RIGHTS UPON THE CERTIFICATE THE POLICY, THIS CERTIFICATE DOES NOT AMEND,
EXTEND OR            ALTER THE COVERAGE AFFORDED

MARSH            BY THE POLICIES DESCRIBED HEREIN.

PRODUCER Marsh USA Inc. Six PPG Place, Suite 300 Pittsburgh, PA 16222 Attn:
Myles Rooney (412) 552-5160 051823-ALL-05/06 L.B.

COMPANIES AFFORDING COVERAGE

COMPANY A            STEADFAST INSURANCE COMPANY

INSURED L. B. FOSTER COMPANY ATTN: David Russo PO Box 2806 Pittsburgh, PA 15230
COMPANY B            ZURICH INSURANCE COMPANY

COMPANY C            SENTRY INSURANCE COMPANY

COMPANY D.

I

THIS IS TO CERTIFY THAT POLICIES OF INSURANCE DESCRIBED HEREIN HAVE BEEN ISSUED
TO THE INSURED NAMED HEREIN FOR THE POLICY PERIOD INDICATED,

PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO
ALL THE TERMS, CONDITIONS AND EXCLUSIONS OF SUCH POLICIES. AGGREGATE LIMITS
SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS. CO            TYPE OF
INSURANCE            POLICY NUMBER            POLICY
EFFECTIVE            POLICY            LIMITS DATE (MM/DD/YY) EXPIRATION DATE
(MM/DD/YY) A            GENERAL LIABILITY [X] SCO 3872553-03 GENERAL 01/01/05
01/01/06 GENERAL $ 2,000,000 COMMERCIAL GENERAL
LIABILITY            LIABILITY            AGGREGATE CLAIMS MADE [ X ] OCCUR
OWNER’S & CONTRACTOR’S PROT [X] DEDUCTIBLE — $ 250,000/occi [X] $1,000,000 Ded.
Aggregate Ded. Aggregate PRODUCTS . COMP/OP $ 2,000,000 AGG PERSONAL | ADV $
1,000,000 INJURY EACH OCCURRENCE $ 1,000,000 FIRE DAMAGE (Any one $ 300,000
fire) MED EXP (Any one $ 10,000 person) AUTOMOBILE LIABILITY            COMBINED
SINGLE $ LIMIT ANY AUTO ALL OWNED AUTOS            BODILY INJURY (Per $ person)
SCHEDULED AUTOS HIRED AUTOS            BODILY INJURY (Per $ accident) NON-OWNED
AUTOS PROPERTY DAMAGE $ OARAGE LIABILITY            AUTO ONLY — EA ACCIDENT ANY
AUTO            OTHER THAN AUTO ONLY: EACH ACCIDENT $ AGGREGATE $
B            EXCESS LIABILITY            AUC 9378203-01 01/01/05 01/01/06 EACH
OCCURRENCE $ 10,000,000 X            UMBRELLA FORM            AGGREGATE $
10,000,000 OTHER THAN UMBRELLA $ 1,000,000 FORM

WORKERS COMPENSATION AND EMPLOYERS’ LIABILITY THE PROPRIETOR/ [X] INCL
PARTNERS/EXECUTIVE C            OFFICERS ARE: 90-14714-01 (AOS)) 90-14714-02
01/01/06 C | EXCL (MA & OR) 01/01/05 1/01/05 01/01/06 x EL EACH ACCIDENT EL
DISEASE-POLICY $ 1,000,000 LIMIT EL DISEASE-EACH $ 1,000,000 EMPLOYEE OTHER
DESCRIPTION OF OPERATIONS/LOCATIONS/VEHtOSS/SPECIAL ITEMS Union Pacific Railroad
is named Additional Insured but only with regard to those sums that L. B. Foster
Company becomes legally obligated to pay as damages because of bodily Injury or
property damage to which this general liability policy applies. Includes a
Waiver of Subrogation where permitted by law. The exclusions for railroads
(except where the Job Site is more than fifty feet (50’) from any railroad
Including but not limited to tracks, bridges, tresties, roadbeds, terminals,
underpasses or crossings), and explosion, collapse and underground hazard shall
be removed. | SHOULD ANY OP THE POLICIES DESCRIBED HEREIN BE CANCELLED THE
EXPIRATION DATE THEREOF, Union Pacific            THE INSURER AFFORDING COVERAGE
WILL ENDEAVOR TO MAIL 30 DAYS WRITTEN NOTICE TO THE Railroad 1416
Dodge            CERTIFICATE HOLDER NAMED HEREIN, BUT FAILURE TO MAIL SUCH
NOTICE SHALL IMPOSE NO Street Omaha, NE 0BLIGATION OR LIABILITY OF ANY KIND WON
THE INSURER AFFORDING COVERAGE, ITS AGENTS OR

68179 REPRESENTATIVES, OR THE ISSUER OF THIS CERTIFICATE.

MARSH USA INC. ;

/s/ R Scott Holden            OF: 01/21/05

 



--------------------------------------------------------------------------------



 



Exhibit C   
Page 5 of 5
(CERTIFICATE) [j1491401j1491426.gif]

Exhibit C Page 5 of 5 ADDITIONAL INFORMATION            DATE (MM/DD/YY)

01/21/051

PRODUCBR Marsh USA Inc. Six PPG Place, Suite 300 Pittsburgh, PA 15222 Attn:
Myles Rooney (412) 552-5160

051823-ALL-05/06 L.B.

COMPANIES AFFORDING COVERAGE COMPANY

E COMPANY F INSURED L. B. FOSTER COMPANY ATTN: David Russo PO            COMPANY
Box 2806 Pittsburgh, PA 15230 G COMPANY H

TEXT

The Workers Compensation policy contains an Alternate Employer Endorsement in
favor of the Union Pacific Railroad. The General Liability Policy Includes an
endorsement providing Severability of Interest. The Umbrella Policy follows
forms.

CERTIFICATE HOLDER

Union Pacific Railroad 1416 Dodge Street Omaha, NE 68179 MARSH USA INC. BY /s/ R
Scott Holder

 



--------------------------------------------------------------------------------



 



(MAP) [j1491401j1491407.gif]

 